DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Poole (US 20170371055 A1).
Regarding claim 1, Poole[Abstract], discloses towing a vibrational source in a body of water above a subterranean formation[0020, 0073, 0076, 0079; Fig 2]: 
emitting sweeps from the vibrational source into the body of water, wherein each sweep is emitted with at least one of a randomized phase and a randomized sweep duration[0080, 0102-0106, 0114; Figs 12, 15, 17, 18]: 
and recording wavefields reflected from the subterranean formation in response to the sweeps as seismic data using receivers located in the body of water[0020, 0081, 0096, 0100, 0110].  
Regarding claim 8, Poole[Abstract], discloses towing a vibrational source in a body of water above the subterranean formation[0020, 0073, 0076, 0079; Fig 2]; 
emitting a continuous source waveield from the vibrational source[0076-0084, 0109; Figs 12, 15, 18 depict contiguous sweeps and figs 17, 21, 22, 24-26 depict overlaps creating a continous wavefield]: 
and continuously recording wavefields reflected from the subterranean formation in response to the continuous source wavefield using receiver located in the body of water[0020, 0081,0096, 0100, 0110].
Regarding claim 14, Poole[Abstract], discloses generating randomized phase and/or randomized sweeps duration parameters for emitted sweeps from a vibrational source[0080, 0102-0106, 0114; Figs 12, 15, 17, 18]: 
and emitting sweeps into a body of water from the vibrational source to create a continuous source wavefield in accordance with the randomized phase and/or randomized sweeps duration parameters.[0076-0084, 0109; Figs 12, 15, 18 depict contiguous sweeps and figs 17, 21, 22, 24-26 depcit overlaps creating a continous wavefield].
Regarding claim 20, Poole[Abstract], discloses towing a vibrational source in a body of water above a subterranean formation[0020, 0073, 0076, 0079; Fig 2]: 
emitting sweeps from the vibrational source into the body of water. wherein each sweep is emitted with at least one of a randomized phase and a randomized sweep duration[0080, 0102-0106, 0114; Figs 12, 15, 17, 18]; 
recording wavefields reflected from the subterranean formation in response to the sweeps as seismic data using receivers located in the body of water[0020, 0081, 0096, 0100, 0110]; 
and storing the recorded wavefields in a non-transitory computer-readable medium[0096].
Regarding claims 2 and 15, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting the sweeps with no time delay between the ending of one sweep and the beginning of a next sweep.[0080, 0095, 0102, 0109-00116; Figs 12, 15, 18, 24, 26].
Regarding claim 3, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting each sweep to overlap with emission of at least one previously emitted sweep from the vibrational source.[0079, 0101-0102, 0112-0116; Figs 12, 17, 21, 22, 24-26].
Regarding claim 4, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting the sweeps to create a continuous source wavefield.[0079-0081, 0109; Figs 12, 15, 17, 18, 21, 22, 24-26].
Regarding claim 5, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting the sweeps with a random time delay between the ending of one sweep and the beginning of a next sweep. [0102, 0105, 0114; Figs 18, 24]
Regarding claims 6 and 12, Poole[Abstract], discloses wherein the vibrational source comprises a single marine vibrator.[0099-0102; Fig 12, 15, 18]
Regarding claims 7 and 13, Poole[Abstract], discloses wherein the vibrational source comprises two or more marine vibrators. [0079, 0110]
Regarding claim 9
Regarding claim 10, Poole[Abstract], discloses wherein emitting the continuous source wavefield comprises emitting overlapping sweeps from the vibrational source, each sweep overlapping a previously emitted sweep from the vibrational source. [0079, 0101-0102, 0112-0116; Figs 12, 17, 21, 22, 24-26]
Regarding claim 11, Poole[Abstract], discloses wherein the continuous source wavefield comprises emitting a series of sweeps from the vibrational source,wherein each sweep is emitted with at least one of a randomized phase and a randomized sweep duration.[0080, 0102-0106, 0114; Figs 12, 15, 17, 18]
Regarding claim 16, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting each sweep to overlap with at least one previously emitted sweep from the vibrational source. [0079, 0101-0102, 0112-0116; Figs 12, 17, 21, 22, 24-26]
Regarding claim 17, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting each sweep over the same sweep frequency range.[0079; Figs 17, 21, 25, 26].
Regarding claim 18, Poole[Abstract], discloses wherein emitting the sweeps from the vibrational source comprises emitting the sweeps from two or more marine vibrators that form the vibrational source, each marine vibrator emits a sweep over a different sweep frequency range.[0073, 0080; Figs 22, 24]
Regarding claim 19, Poole[Abstract], discloses wherein the vibrational source is moving.[0020, 0073, 0076]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645